Name: 2013/374/EU: Council Decision of 9Ã July 2013 appointing a member of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2013-07-12

 12.7.2013 EN Official Journal of the European Union L 191/11 COUNCIL DECISION of 9 July 2013 appointing a member of the Court of Auditors (2013/374/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(2) thereof, Having regard to the Treaty of Accession of the Republic of Croatia, Having regard to the Opinion of the European Parliament (1), Whereas: (1) In accordance with the second subparagraph of Article 285 of the Treaty on the Functioning of the European Union, the Court of Auditors shall consist of one national of each Member State. (2) Following the accession of the Republic of Croatia to the European Union, the Court of Auditors should be enlarged by the appointment of an additional member for a term of office of six years, HAS ADOPTED THIS DECISION: Article 1 Mr Neven MATES is hereby appointed member of the Court of Auditors for a period of six years from 15 July 2013 to 14 July 2019. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 9 July 2013. For the Council The President R. Ã ADÃ ½IUS (1) Opinion of 12 June 2013 (not yet published in the Official Journal).